DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-4, 6-10, 12-14 and new claims 15-18 are presently under consideration, with claims 5 and 11 cancelled by applicant’s amendments to the claims filed with the response dated 22 July 2021.
Applicant’s amendments filed with the response dated 22 July 2021 have overcome the prior art rejections of record, and the indefiniteness rejections under 35 U.S.C. 112(b). These rejections are therefore withdrawn. 
Upon performing updated search and consideration of the new and newly amended claims, new art was uncovered and a new grounds of rejection is set forth below. New issues of indefiniteness were also identified under further consideration and are detailed below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 9 recites “wherein the cover glass consists of crystallized glass” where the transitional phrase “consists of” excludes any element step or ingredient not specified in the claim (See MPEP 2111.03). Claim 1 from which claim 9 depends recites “the cover glass comprises a glass plate and a single coating layer”. A cover glass which consists of crystallized glass would appear to exclude the single coating layer which is recited in claim 1. As such, the scope of claim 9 cannot be determined as it’s not clear what is included in the scope of “wherein the cover glass consists of crystallized glass”.

Claim 10 recites “wherein the cover glass consists of phase-separated glass” and is rejected as indefinite for the same reasons as outlined for claim 9 above

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 6, 8, 12-14, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kalkanoglu et al (US 2010/0282318), in further view of Dogimont .

Regarding claim 1 Kalkanoglu discloses a solar cell module (Fig. 6 see: photovoltaic module 50) comprising a cover glass ([0060], [0075] Fig. 6 see: top plate 58 formed from glass and infrared transmissive overlay film 66) and solar cells ([0060], Fig. 6 see: solar cell stack 52), wherein the cover glass is bonded to at least one light-receiving surface of the solar cells via an encapsulant material ([0060], Fig. 6 see: top plate 58 and infrared transmissive overlay film 66 bonded to solar cell stack 52 through upper surface encapsulant layer 56), and
wherein the cover glass comprises a glass plate and a single coating layer ([0060], [0075] Fig. 6 see: top plate 58 formed from glass and infrared transmissive overlay film 66), the single coating layer being formed by applying a coating material containing at least one member selected from the group consisting of an organic pigment, a dye and an inorganic pigment to the front surface, the rear surface or both the surfaces of the glass plate ([0060], Fig. 6 see: top plate 58 formed from glass and infrared transmissive overlay film 66 containing pigment absorbing radiation in the visible range where infrared transmissive overlay film 66 can be attached to top plate 58 through a thin film 68 of infrared transmissive adhesive material, or the infrared transmissive overlay film can itself be adherable without the need for an additional thin film adhesive (para [0056])).

Kalkanoglu teaches the cover glass with the coating layer is designed to block or absorb light in the visible spectrum to give a desired appearance while being transmissive to infrared and near infrared light which passes through to the solar cells (Kalkanoglu, [0053], [0060], [0075], [0080]-[0081]) but Kalkanoglu does not specifically disclose wherein the cover glass has a visible transmittance of from 0% to 60%, and an average infrared transmittance of from 20% to 100%, which is a value calculated by averaging transmittances at 5 nm intervals in an infrared region at a wavelength of from 780 to 1,500 nm.
Dogimont discloses a cover glass intended to be used in devices requiring panels with very good infrared transmission (Page 1/Lines 1-7) where the cover glass has a visible transmittance of from 0% to 60% (Page 1/Lines 1-7, Pages 23-24, Fig. 3 example/sample 6 see: visible transmission under 10%), and 5an average infrared transmittance of from 20% to 100%, which is a value calculated by simply averaging transmittances at 5 nm intervals in an infrared region at a wavelength of from 780 to 1,500 nm (Page 1/Lines 1-7, Pages 23-24, Fig. 3 example/sample 6 see: infrared transmission over 780 to 1500 nm greater than about 40%).
Dogimont and Kalkanoglu are combinable as they are both concerned with the field of devices requiring panels with very good infrared transmission and an aesthetic appearance.

Modified Kalkanoglu does not explicitly disclose where the single coating layer has a thickness from 5 µm to 2,000 µm.
Yamanaka discloses a solar cell module including a visible light blocking and infrared light transmitting dark coating layer for imparting an attractive visual design to the solar cell module (Yamanaka, [0009], [0025], [0034]). Yamanaka discloses the coating layer of an organic pigment has a thickness from 5 µm to 15 µm and an infrared transmission of 60% or more of light having a wavelength of 750 nm to 1500nm and a visible light transmittance of 5% to 30% at 425 nm at and 4% to 20% at 675 nm (Yamanaka, [0034], [0041], [0050], [0086] Fig. 2 see: infrared light transmitting dark color layer 60).
Yamanaka and Kalkanoglu are combinable as they are both concerned with the field of solar cell modules.


Regarding claim 2 modified Kalkanoglu discloses the solar cell module according to Claim 1, and Dogimont further teaches wherein the cover glass reflects light such that reflected light has a dominant wavelength of from 380 nm to 780 nm or a complementary 10wavelength of from 490 nm to 570 nm (Page 1/Lines 1-7, Pages 23-24, Fig. 3 example/sample 6 see: visible transmission under 10% and the glass plate is thus considered reflective in the visible spectrum), and regarding the claim 2 limitation of the cover glass having an excitation purity of from 1% to 100%, the claimed property of excitation purity is an inherent property of the claimed cover glass, and as Dogimont teaches the glass panel as being very dark in color (Pages 23-24), the cover glass of Dogimont is considered to also inherently display the property of having an excitation purity of from 1% to 100%. See MPEP 2112.



Regarding claim 4 modified Kalkanoglu discloses the solar cell module according to Claim 1, and Dogimont further teaches wherein the cover glass comprises at 15least one element selected from the group consisting of Co, Mn, Fe, Ni, Cu, Cr, V, Zn, Bi, Er, Tm, Nd, Sm, Sn, Ce, Pr, Eu, Ag and Au (Page 1/Lines 1-7, Pages 23-24, Fig. 3 example/sample 6 see: Fe, Cr, and Co added into glass plate).  

Regarding claim 6 modified Kalkanoglu discloses the solar cell module according to Claim 1, and as Dogimont teaches the thickness of the glass plate is preferably 0.1 mm to 2.2 mm (Page 9 Lines 22-28) and Yamanaka teaches the coating layer has a thickness of 5 µm to 15 µm (Yamanaka, [0086]) and thus a ratio of the coating layer thickness to the glass plate thickness is between ~0.002 (5 µm:2.2mm) to 0.15 (15 µm:0.1mm) and thus within the ratio of from 0.001 to 1.0.

Regarding claim 8 modified Kalkanoglu discloses the solar cell module according to Claim 1, and Dogimont discloses wherein the cover glass scatters infrared light having a wavelength of from 780 nm to 1,500 nm (Page 18 see: glass sheet can be frosted which is considered to impart the property of scattering infrared light).

Regarding claims 12 and 13 modified Kalkanoglu discloses the solar cell module according to Claim 1, which has a power generation peak in an infrared region at a wavelength of from 780 nm to 1,500 nm and wherein the solar cells have a power generation peak in an infrared region at a wavelength of from 780 nm to 1,500 nm (Kalkanoglu, [0070], [0079]-[0080] see: the photovoltaic elements can be single crystal silicon cells or polycrystalline silicon cells which have a peak absorption in the near infrared and infrared light regions).  

Regarding claim 14 modified Kalkanoglu discloses the solar cell module according to Claim 1, wherein the solar cells are monocrystalline silicon, polycrystalline silicon, GaAs, CIS, CIGS, CdTe, InP, Zn3P2 or Cu2S solar cells (Kalkanoglu, [0070] see: the photovoltaic elements can be single crystal silicon cells or polycrystalline silicon cells).  

Regarding claim 16 modified Kalkanoglu discloses the solar cell module according to Claim 1, further comprising a back sheet on an opposite side from a light-receiving surface of the solar cell module (Kalkanoglu, Fig. 6 see: backing plate 64).  

Regarding claim 17 modified Kalkanoglu discloses the solar cell module according to Claim 1, and Dogimont teaches wherein the cover glass has a visible transmittance of from 0% to 50% (Dogimont, Page 1/Lines 1-7, Pages 23-24, Fig. 3 example/sample 6 see: visible transmission under 10%), and an average infrared 

Regarding claim 18 modified Kalkanoglu discloses the solar cell module according to Claim 1, and Yamanaka discloses wherein the cover glass has a visible transmittance of from 0% to 30%, and an average infrared transmittance of from 60% to 100%, which is a value calculated by averaging transmittances at 5 nm intervals in an infrared region at a wavelength of from 780 to 1,500 nm (Yamanaka, Fig. 2 and paras [0034], [0041] and [0050] see: the infrared light transmitting dark color layer 60 has a transmission of 60% or more of light having a wavelength of 750 nm to 1500nm and a has visible light transmittance of 5% to 30% at 425 nm at and 4% to 20% at 675 nm which corresponds to a visible transmittance within the range of 0% to 30%).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kalkanoglu et al (US 2010/0282318), in view of Dogimont (WO 2015/091106A1) and in view of Yamanaka et al (WO 2016/052641A1, reference made to US 2017/0298239 as equivalent English translation) as applied to claims 1-4, 6, 8, 12-14, and 16-18 above, and further in view of Farrell et al (US 2011/0017293).



Modified Kalkanoglu does not explicitly disclose where the coating layer has a refractive index of from 1.30 to 1.80.
Farrell teaches for pigments added to solar cell module layers to provide color, the opacity of the material layer is a variable that can be modified by varying the refractive index of the pigment (Farrell, [0034]-[0035]).
Therefore, as the opacity of the coating layer of modified Kalkanoglu is a variable that can be modified by adjusting said refractive index, the precise refractive index of said coating layer of modified Kalkanoglu would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made.  As such, without showing unexpected results, the claimed refractive index of the coating layer cannot be considered critical.  Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the refractive index in the coating layer in the solar cell module of  modified Kalkanoglu to obtain desired opacity of the coating layer (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Kalkanoglu et al (US 2010/0282318), in view of Dogimont (WO 2015/091106A1) and in view of Yamanaka et al (WO 2016/052641A1, reference made to US 2017/0298239 as equivalent English translation) as applied to claims 1-4, 6, 8, 12-14, and 16-18 above, and further in view of Ballif et al (US 2017/0033250).

Regarding claim 15 modified Kalkanoglu discloses the solar cell module according to Claim 1, further comprising a back sheet on an opposite side from a light-receiving surface of the solar cell module (Kalkanoglu, Fig. 6 see: backing plate 64), but Kalkanoglu does not explicitly disclose where the back sheet is a back glass.
Ballif teaches a solar cell module comprising a back glass as a back sheet (Ballif, [0178], [0133]-[0134] Figs. 12a and 6a see: back cover sheet 4B which includes an absorption sheet 140 of glass).
Ballif and Kalkanoglu are combinable as they are both concerned with the field of solar cell modules.
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the solar cell module of Kalkanoglu such that the back sheet of Kalkanoglu is a back glass as taught by Ballif (Ballif, [0178], [0133]-[0134] Figs. 12a and 6a see: back cover sheet 4B which includes an absorption sheet 140 of glass) as such a modification would have amounted to the use of a known back sheet material for its intended use as the back sheet of a solar cell module to accomplish the entirely expected result of providing protection to the solar cells of Kalkanoglu.

Claims 1, 12-14, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto et al (JP WO2014/050004, reference made to attached English machine translation), and further in view of Yamanaka et al (WO 2016/052641A1, reference made to US 2017/0298239 as equivalent English translation).

Regarding claim 1 Hashimoto discloses a solar cell module (solar cell panel 12) comprising a cover glass ([0013], [0021] Figs. 2, 6, and 11 see: glass protective member 40 and infrared transmission filter 30) and solar cells ([0013], Figs. 2, 6, and 11 see: solar cell string 26), wherein the cover glass is bonded to at least one light-receiving surface of the solar cells via an encapsulant material ([0013], Figs. 2, 6, and 11 see: sealing material 34 adhering protective member 40 and infrared transmission filter 30 to solar cell string 26), 
wherein the cover glass comprises a glass plate and a single coating layer ([0013], [0018]-[0019], [0021], [0028], [0034] Figs. 2, 6, and 11 see: glass protective member 40 and infrared transmission filter 30), the single coating layer being formed by applying a coating material containing at least one member selected from the group consisting of an organic pigment, a dye and an inorganic pigment to the front surface, the rear surface or both the surfaces of the glass plate ([0013], [0018]-[0019],  [0034], Figs. 2, 6, 8-9 and 11 see: infrared transmission filter 30 is a colorant of an organic pigment or dye adhered to the rear surface of protective member 40 by sealing material sheet 32), and 

Hashimoto does not explicitly disclose a thickness of the single coating layer and does not explicitly disclose where the single coating layer has a thickness from 5 µm to 2,000 µm.
Yamanaka discloses a solar cell module including a visible light blocking and infrared light transmitting dark coating layer for imparting an attractive visual design to the solar cell module (Yamanaka, [0009], [0025], [0034]). Yamanaka discloses the coating layer of an organic pigment has a thickness from 5 µm to 15 µm and an infrared transmission of 60% or more of light having a wavelength of 750 nm to 1500nm and a visible light transmittance of 5% to 30% at 425 nm at and 4% to 20% at 675 nm (Yamanaka, [0034], [0041], [0050], [0086] Fig. 2 see: infrared light transmitting dark color layer 60).
Yamanaka and Hashimoto are combinable as they are both concerned with the field of solar cell modules.
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the solar cell module of Hashimoto such that the coating layer of Hashimoto is the coating layer of an organic pigment taught by Yamanaka having a thickness from 5 µm to 15 µm and an infrared transmission of 60% or more of light 

Regarding claims 12-13 modified Hashimoto discloses the solar cell module according to Claim 1, which has a power generation peak in an infrared region at a wavelength of from 780 nm to 1,500 nm and wherein the solar cells have a power generation peak in an infrared region at a wavelength of from 780 nm to 1,500 nm (Hashimoto, [0014]-[0015] Fig. 2 see: solar cell string 26 has solar cells 20 formed from single crystal silicon, polycrystalline silicon, or InP all of which have absorption peaks in the infrared region of the light spectrum).   

Regarding claim 14 modified Hashimoto discloses the solar cell module according to Claim 1, wherein the solar cells are monocrystalline silicon, polycrystalline silicon, GaAs, CIS, CIGS, CdTe, InP, Zn3P2 or Cu2S solar cells (Hashimoto, [0014]-[0015] Fig. 2 see: solar cell string 26 has solar cells 20 formed from single crystal silicon, polycrystalline silicon, GaAs or InP).  



Regarding claims 17 and 18 modified Hashimoto discloses the solar cell module according to Claim 1, wherein the cover glass has a visible transmittance of from 0% to 50%, and an average infrared transmittance of from 40% to 100%, which is a value calculated by averaging transmittances at 5 nm intervals in an infrared region at a wavelength of from 780 to 1,500 nm and wherein the cover glass has a visible transmittance of from 0% to 30%, and an average infrared transmittance of from 60% to 100%, which is a value calculated by averaging transmittances at 5 nm intervals in an infrared region at a wavelength of from 780 to 1,500 nm (Hashimoto, [0013], [0018]-[0019], [0034], Figs. 3, and 8-9 see: infrared transmission filter 30 blocks visible light and have a transmittance of ~90% for infrared light). This limitation is further taught by Yamanaka which teaches in Fig. 2 and paras [0034], [0041] and [0050] that the infrared light transmitting dark color layer 60 has a transmission of 60% or more of light having a wavelength of 750 nm to 1500nm and a has visible light transmittance of 5% to 30% and 4% to 20%.


Response to Arguments
Applicant’s arguments with respect to claims 1-4, 6-10 and 12-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J GOLDEN whose telephone number is (571)270-7935. The examiner can normally be reached 11am-8pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 571-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANDREW J. GOLDEN
Primary Examiner
Art Unit 1726



/ANDREW J GOLDEN/Primary Examiner, Art Unit 1726